UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0 – 20660 DIRECT INSITE CORP. (Exact name of registrant as specified in its charter) Delaware 11-2895590 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) IdentificationNo.) 13450 West Sunrise Blvd., Suite 510, Sunrise, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (631) 873-2900 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] The number of shares of $.0001 par value stock outstanding as of May 12, 2011 was: 11,697,683 Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Income For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure About Market Risk 15 Item 4. Controls and Procedures 15 PART II – OTHER INFORMATION Item 6. Exhibits 17 Signatures 18 CERTIFICATIONS Exhibits DIRECT INSITE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2010 (In thousands, except share data) March 31, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 in 2011 and 2010 Deferred tax asset – current Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Current portion of capital lease obligations 14 Current portion of notes payable Deferred revenue 45 69 Total current liabilities Capital lease obligations, net of current portion 28 Notes payable, net of current portion 79 Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock, $0.0001 par value; 2,000,000 shares authorized; 0 issued and outstanding in 2011 and 1010. Common stock, $0.0001 par value; 50,000,000 shares authorized; 11,737,610 and 11,717,310shares issued in 2011 and 2010, respectively; and 11,697,683 and 11,677,383 shares outstanding in 2011 and 2010, respectively 1 1 Additional paid-in capital Accumulated deficit ) ) Common stock in treasury, at cost- 24,371 shares ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $
